



COURT OF APPEAL FOR ONTARIO

CITATION: Duff (Duff Capital Group) v. Genesys Laboratories
    Canada Inc.,

2017 ONCA 429

DATE: 20170525

DOCKET: C61520

LaForme, van Rensburg and Huscroft, JJ.A.

BETWEEN

R. Sheldon Duff (a sole proprietor operating as
    Duff Capital Group)

Plaintiff (Respondent)

and

Genesys Laboratories Canada Inc.

Defendant (Appellant)

Jeffrey B. Simpson, for the appellant

R. Sheldon Duff, acting in person

Heard: May 19, 2017

On appeal from the judgment of Justice Wendy Matheson of
    the Superior Court of Justice, dated November 27, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The burden on the appellant was to demonstrate that the trial judge made
    an extricable error of law or a palpable and overriding error in interpreting
    the contract.

[2]

The appellant cannot do so on this record.

[3]

The trial judge found that the appellant confirmed agreement with the
    respondent concerning a new termination date and tail period for the contract,
    and that this along with respondents e-mails, satisfied the requirement of
    clause 10, the trial judge found, further, that the appellants March 1, 2002
    letter was consistent with a telephone call of February 21, 2002, in which it
    was agreed that the appellant would send a new cut-off date by letter.

[4]

The appellant has identified no extricable errors of law. The appellant
    essentially invites this court to review all of the evidence considered by the
    trial judge and reach a different decision that is not our rule on appeal.

[5]

The trial judge fully and fairly considered all of the evidence that was
    before her and her decision is entitled to deference.

[6]

The appeal is dismissed.

[7]

The appellant shall pay costs of $500 to this respondent as a fee plus
    $12,500 for disbursements and HST.


